Exhibit 10.21

SECURITY AGREEMENT

This Security Agreement (this “Agreement”) is entered into as of March 5, 2013,
by and between OXFORD FINANCE LLC (“Oxford”; and, in its capacity as collateral
agent for the Lenders under the Loan Agreement (as defined below), “Collateral
Agent”) and each of the undersigned pledgors (each a “Pledgor” and collectively,
the “Pledgors”).

RECITALS

DURATA THERAPEUTICS HOLDING C.V and DURATA THERAPEUTICS INTERNATIONAL B.V.,
(individually and collectively, jointly and severally, “Borrower”) wishes to
borrow money from time to time from Lenders pursuant to that certain Loan and
Security Agreement dated as of even date herewith executed by and between
Borrower, Collateral Agent and Lenders (as amended, restated, or otherwise
modified from time to time, the “Loan Agreement”; capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Loan
Agreement).

In consideration of the agreement of Lenders to extend credit and make other
financial accommodations to Borrower under the Loan Agreement, each Pledgor has
executed that certain Unconditional Guaranty dated as of even date herewith in
favor of Collateral Agent and Lenders (as amended, restated, or otherwise
modified from time to time, the “Guaranty”).

Each Pledgor’s obligations under the Guaranty (the “Guarantor Obligations”)
shall be secured pursuant to and in accordance with the terms of this Agreement.

AGREEMENT

The parties agree as follows:

1. DEFINITIONS. Unless otherwise defined herein, capitalized terms used herein
shall have the following meanings:

“Code” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California.

“Collateral” means the property described in Exhibit A attached hereto.

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof, and is owned directly or
indirectly by an entity organized under the laws of the United States or a
territory thereof.

“Insolvency Proceeding” are proceedings by or against Borrower and/or any
Pledgor under the United States Bankruptcy Code, or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with either party’s creditors, or proceedings
seeking reorganization, arrangement, or other relief.

“Lender Expenses” means all costs or reasonable expenses (including reasonable
attorneys’ fees and expenses) incurred by Collateral Agent and/or any Lender in
preparing, negotiating, administering, defending, and enforcing this Agreement
and the Guarantor Obligations (including, without limitation, those incurred
during appeals and/or Insolvency Proceedings).

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer.

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by any
Pledgor or Pledgor’s Subsidiary, in any Subsidiary; provided that, in the event
a Pledgor, demonstrates to Collateral Agent’s reasonable satisfaction, that a
pledge of more than sixty five

 

1



--------------------------------------------------------------------------------

percent (65%) of the Shares of such Subsidiary which is a Foreign Subsidiary,
creates a present and existing adverse tax consequence to Pledgor under the U.S.
Internal Revenue Code, “Shares” shall mean sixty five percent (65%) of the
issued and outstanding capital stock, membership units or other securities owned
or held of record by such Pledgor or its Subsidiary in such Foreign Subsidiary.

2. CREATION OF SECURITY INTEREST

2.1 Grant of Security Interest. Each Pledgor grants Collateral Agent, for the
ratable benefit of the Lenders, a continuing security interest in the Collateral
to secure the prompt payment and performance of the Guarantor Obligations. Such
security interest constitutes a valid, first priority security interest in the
presently existing Collateral, and will constitute a valid, first priority
security interest in Collateral acquired after the date hereof (in each case,
subject to Permitted Liens). Upon the occurrence and during the continuation of
an Event of Default, Collateral Agent or any Lender may liquidate the Collateral
and apply such funds toward repayment of the Guarantor Obligations. Such
liquidation shall not be deemed a set-off.

2.2 Delivery of Additional Documentation Required. Each Pledgor will from time
to time execute and deliver to Collateral Agent, for the ratable benefit of the
Lenders, at the request of Collateral Agent, all financing statements and other
documents that Collateral Agent may reasonably request, in form reasonably
satisfactory to Collateral Agent, to perfect and continue the perfection of
Collateral Agent’s security interests in the Collateral. Each Pledgor authorizes
Collateral Agent to file financing statements without notice to a Pledgor, in
all appropriate jurisdictions, as Collateral Agent deems appropriate, to perfect
or protect Collateral Agent’s interest in the Collateral.

2.3 Pledge of Collateral. Each Pledgor hereby pledges, assigns and grants to
Collateral Agent, for the ratable benefit of the Lenders, a security interest in
all the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the Effective Date, or, to the extent not certificated as of the
Effective Date, within ten (10) days of the certification of any Shares, the
certificate or certificates for the Shares will be delivered to Collateral
Agent, accompanied by an instrument of assignment duly executed in blank by the
respective Pledgor. To the extent required by the terms and conditions governing
the Shares, the relevant Pledgor shall cause the books of each entity whose
Shares are part of the Collateral and any transfer agent to reflect the pledge
of the Shares. Upon the occurrence and during the continuance of an Event of
Default hereunder, Collateral Agent may effect the transfer of any securities
included in the Collateral (including but not limited to the Shares) into the
name of Collateral Agent and cause new (as applicable) certificates representing
such securities to be issued in the name of Collateral Agent or its transferee.
Each Pledgor will execute and deliver such documents, and take or cause to be
taken such actions, as Collateral Agent may reasonably request to perfect or
continue the perfection of Collateral Agent’s security interest in the Shares.
Unless an Event of Default shall have occurred and be continuing, each Pledgor
shall be entitled to exercise any voting rights with respect to the Shares and
to give consents, waivers and ratifications in respect thereof, provided that no
vote shall be cast or consent, waiver or ratification given or action taken
which would be inconsistent with any of the terms of this Agreement or which
would constitute or create any violation of any of such terms. All such rights
to vote and give consents, waivers and ratifications shall terminate upon the
occurrence and continuance of an Event of Default.

3. REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants as follows:

3.1 Due Organization and Qualification. Pledgor is duly existing and in good
standing under the laws of its jurisdiction of formation and is qualified and
licensed to do business in, and is in good standing in, any state in which the
conduct of its business or its ownership of property requires that it be so
qualified except where the failure to be so qualified could not reasonably be
expected to cause a Material Adverse Change.

3.2 Due Authorization; No Conflict. The execution, delivery, and performance of
this Agreement are within Pledgor’s powers, have been duly authorized, and
neither conflict with nor constitute a breach of any provision contained in
Pledgor’s formation documents or bylaws, nor will they constitute an event of
default under any material agreement to which Pledgor is a party or by which
Pledgor is bound.

 

2



--------------------------------------------------------------------------------

3.3 No Prior Encumbrances. Pledgor has good title to the Collateral, free and
clear of any liens, security interests, or other encumbrances other than the
security interest in favor of Collateral Agent and other Permitted Liens.

3.4 Litigation. Except as disclosed on the Perfection Certificate, there is no
action, suit or proceeding affecting Pledgor pending or, to Pledgor’s knowledge,
threatened in writing before any court, arbitrator, or governmental authority,
domestic or foreign, which could reasonably be expected to have a material
adverse effect on the ability of Pledgor to perform its obligations under this
Agreement and the Guaranty.

3.5 Shares. Pledgor has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Pledgor from pledging the Shares pursuant to this Agreement. To Pledgor’s
knowledge, there are no subscriptions, warrants, rights of first refusal or
other restrictions on transfer relative to, or options exercisable with respect
to the Shares. The Shares have been and will be duly authorized and validly
issued, and are fully paid and non assessable. To Pledgor’s knowledge, the
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Pledgor knows of no
reasonable grounds for the institution of any such proceedings.

3.6 Solvency. The incurrence of Pledgor’s obligations under this Agreement will
not cause Pledgor to (a) become insolvent; (b) be left with unreasonably small
capital for any business or transaction in which Pledgor is presently engaged or
plans to be engaged; or (c) be unable to pay its debts as such debts mature.

4. AFFIRMATIVE COVENANTS

Each Pledgor covenants and agrees that, until the Guarantor Obligations cease,
such Pledgor shall do all of the following:

4.1 Good Standing. Maintain its existence and its good standing in its
jurisdiction of formation and maintain qualification in each jurisdiction in
which the failure to so qualify could have a material adverse effect on
Pledgor’s business.

4.2 Government Compliance. Comply with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Pledgor’s business.

4.3 Insurance.

(a) At Pledgor’s expense, keep the Collateral insured against loss or damage by
fire, theft, explosion, sprinklers, and all other hazards and risks, and in such
amounts, as ordinarily insured against by other owners in similar businesses
conducted in the locations where Pledgor’s business is conducted on the date
hereof. Pledgor shall also maintain insurance relating to Pledgor’s ownership
and use of the Collateral in amounts and of a type that are customary to
businesses similar to Pledgor’s.

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Lender. All such policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
reasonably satisfactory to Lender, showing Lender as an additional loss payee
thereof and all liability insurance policies shall show the Lender as an
additional insured, and shall specify that the insurer must give at least 20
days notice to Lender before canceling its policy for any reason (except 10 days
for non-payment).

4.4 Taxes. Make timely payment of all foreign, federal, state, and local taxes
or assessments (other than taxes and assessments which Pledgor in good faith
contests its obligations by appropriate proceedings promptly and diligently
instituted and conducted), and shall deliver to Lender, upon demand, appropriate
certificates attesting to such payments.

 

3



--------------------------------------------------------------------------------

4.5 Operating Accounts.

(a) Maintain all of each Pledgor’s and their Subsidiaries’ (if such Subsidiaries
are a Borrower or Guarantor) Collateral Accounts in accounts which are subject
to a Control Agreement in favor of Collateral Agent (or to the extent such
account is maintained in the Netherlands, subject to a Dutch law right of pledge
in favor of Collateral Agent). The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of a Pledgor’s or any
of its Subsidiaries’ employees and identified to Collateral Agent by Pledgor as
such in the Perfection Certificates as updated from time to time.

(b) Pledgor shall provide Collateral Agent five (5) days’ prior written notice
before any Pledgor or any of their Subsidiaries establishes any Collateral
Account at or with any Person other than Deutsche Bank, Morgan Stanley or Bank
of America. In addition, for each Collateral Account that any Pledgor or any of
their Subsidiaries that are a Borrower or Guarantor, at any time maintains,
Pledgor or such Subsidiary shall (unless such account is maintained in the
Netherlands, in which case such account shall be subject to a Dutch law right of
pledge in favor of Collateral Agent) cause the applicable bank or financial
institution at or with which such Collateral Account is maintained to execute
and deliver a Control Agreement or other appropriate instrument with respect to
such Collateral Account to perfect Collateral Agent’s Lien in such Collateral
Account in accordance with the terms hereunder prior to the establishment of
such Collateral Account, which Control Agreement may not be terminated without
prior written consent of Collateral Agent. The provisions of the previous
sentence shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Pledgor’s, or any of its Subsidiaries’, employees and identified to
Collateral Agent by Pledgor as such in the Perfection Certificates as updated
from time to time as permitted under the Loan Agreement.

(c) Neither any Pledgor nor any of their Subsidiaries shall maintain any
Collateral Accounts except Collateral Accounts maintained in accordance with
Section 4.5(a) and (b).

5. NEGATIVE COVENANTS

Each Pledgor covenants and agrees that, until the Guarantor Obligations cease,
such Pledgor shall not do any of the following:

5.1 Dispositions. Convey, sell, lease, transfer, pledge, assign control over or
otherwise dispose of (collectively, “Transfer”) all or any part of the
Collateral other than Transfers (a) in the ordinary course of business; (b) of
non-exclusive licenses and similar arrangements for the use of the Collateral;
(c) of worn-out or obsolete equipment; or (d) permitted under the Loan
Agreement.

5.2 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, except for Permitted Indebtedness.

5.3 Encumbrances. Create, incur, assume or suffer to exist any security
interest, lien or encumbrance with respect to the Collateral, other than the
security interest in favor of Collateral Agent and other Permitted Liens.

5.4 Change in Jurisdiction of Formation, Organizational Structure, Type. Without
30 days prior written notice to Collateral Agent, change its jurisdiction of
formation or its organizational structure or type.

5.5 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock or dividends paid to any Pledgor) or make any
distribution or payment in respect of or redeem, retire or purchase any capital
stock (other than repurchases pursuant to the terms of employee stock purchase
plans, employee restricted stock agreements, stockholder rights plans, director
or consultant stock option plans, or similar plans, provided such repurchases do
not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate per
fiscal year) or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

 

4



--------------------------------------------------------------------------------

6. EVENTS OF DEFAULT

Any one or more of the following events shall constitute an Event of Default
under this Agreement:

6.1 Covenant Default. If a Pledgor fails or neglects to perform, keep, or
observe any material term, provision, condition, covenant, or agreement
contained in this Agreement or the Guaranty, and, except with respect to
Sections 5.1, 5.2, 5.3 and 5.4 of this Agreement, as to any default under a
term, condition or covenant that can be cured, has not cured the default within
10 days after it occurs, or if the default cannot be cured within 10 days or
cannot be cured after such Pledgor’s attempts in the 10 day period, and the
default may be cured within a reasonable time, then such Pledgor has an
additional time, (of not more than 30 days) to attempt to cure the default.
During the cure periods set forth herein, the failure to cure the default is not
an Event of Default.

6.2 Attachment. If any portion of the Collateral is made the subject of a lien,
security interest or other encumbrance (other than that in favor of Collateral
Agent), or is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within 15 days, or
if Pledgor is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs. During
the cure period set forth herein, the failure to cure the default is not an
Event of Default.

6.3 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Collateral Agent or any Lender by any
Responsible Officer pursuant to this Agreement or to induce Collateral Agent and
Lenders to enter into this Agreement or the Guaranty.

6.4 Insolvency. (a) Either (i) a Pledgor becomes insolvent; or (ii) Pledgors and
their Subsidiaries, taken as a whole, become insolvent; (b) a Pledgor begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against a
Pledgor and not dismissed or stayed within 30 days.

6.5 Material Adverse Change. If there (a) occurs a material adverse change in
the business, operations, or financial condition of a Pledgor, or (b) is a
material impairment of the value or priority of Lender’s security interest in
the Collateral.

7. COLLATERAL AGENT’S RIGHTS AND REMEDIES

7.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Collateral Agent may, at its election, without notice of its
election and without demand, do any one or more of the following, all of which
are authorized by each Pledgor:

(a) Exercise all rights available to it under the Code and applicable law;

(b) Set off and apply to the obligations any and all (i) balances and deposits
of a Pledgor held by Collateral Agent or any Lender or in which Collateral Agent
or any Lender acts as custodian, or (ii) indebtedness at any time owing to or
for the credit or the account of a Pledgor held by Collateral Agent or any
Lender; and

(c) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including a Pledgor’s premises) as Collateral Agent and/or any
Lender determines is commercially reasonable in accordance with the Code.

7.2 Remedies Cumulative. Collateral Agent’s rights and remedies under the Loan
Agreement and any documents related thereto, the Guaranty, and this Agreement
shall be cumulative. Collateral Agent shall have all other rights and remedies
not inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by

 

5



--------------------------------------------------------------------------------

Collateral Agent of one right or remedy shall be deemed an election, and no
waiver by Collateral Agent of any Event of Default on a Pledgor’s part shall be
deemed a continuing waiver. No delay by Collateral Agent shall constitute a
waiver, election, or acquiescence by it.

7.3 Demand; Protest. Each Pledgor waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Collateral Agent or any Lender on which a Pledgor may in any
way be liable.

7.4 Power of Attorney. When an Event of Default occurs and continues, each
Pledgor irrevocably appoints Collateral Agent as its lawful attorney to:
(a) endorse Pledgor’s name on any checks or other forms of payment or security;
(b) sign Pledgor’s name on any invoice or bill of lading for any account or
drafts against account debtors, (c) make, settle, and adjust all claims under
Pledgor’s insurance policies; (d) settle and adjust disputes and claims about
the accounts directly with account debtors, for amounts and on terms Collateral
Agent determines reasonable; and (e) transfer the Collateral into the name of
Collateral Agent or a third party. Collateral Agent may exercise the power of
attorney to sign each Pledgor’s name on any documents necessary to perfect or
continue the perfection of any security interest regardless of whether an Event
of Default has occurred. Collateral Agent’s appointment as each Pledgor’s
attorney in fact, and all of Collateral Agent’s rights and powers, coupled with
an interest, are irrevocable until the Guarantor Obligations cease.

7.5 Lender Expenses. If a Pledgor fails to pay any amount due hereunder or
furnish any required proof of payment to third persons in connection with the
Collateral, Collateral Agent or any Lender may make all or part of the payment
and take any action Collateral Agent or any Lender deems prudent. Any amounts
paid by Collateral Agent or any Lender are Lender Expenses and immediately due
and payable, bearing interest at the then applicable rate and secured by the
Collateral. No payments by Collateral Agent or any Lender are deemed an
agreement to make similar payments in the future or Collateral Agent or any
Lender’s waiver of any Event of Default. After the sale of any of the
Collateral, Collateral Agent may deduct all of its Lender Expenses for
preserving, collecting, selling and delivering the Collateral and for enforcing
its rights with respect to the Guarantor Obligations, and shall apply the
remainder of the proceeds to the Guarantor Obligations in such manner as
Collateral Agent in its reasonable discretion shall determine, and shall pay the
balance, if any, to Pledgors.

7.6 Collateral Agent’s Liability for Collateral. If Collateral Agent complies
with reasonable banking practices, it is not liable or responsible for the
safekeeping of the Collateral.

8. NOTICES

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by certified mail,
postage prepaid, return receipt requested, or by prepaid facsimile to Pledgors
or to Collateral Agent and Lenders, as the case may be, at its addresses and
facsimile numbers set forth below:

 

  If to a Pledgor:    c/o DURATA THERAPEUTICS, INC.      200 South Wacker Drive,
Suite 2550      Chicago, Illinois 60606      Attn: Corey N. Fishman      Fax:
(312) 612-5298      Email: cfishman@duratatherapeutics.com   If to Collateral
Agent:    OXFORD FINANCE LLC      133 N. Fairfax Street      Alexandria, VA
22314      Attn: Legal Department      Fax: (703) 519-5225      Email:
LegalDepartment@oxfordfinance.com

 

6



--------------------------------------------------------------------------------

Either party hereto may change the address or facsimile number at which it is to
receive notices hereunder by notice in writing in the foregoing manner given to
the other.

9. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER. New York law governs this Agreement
without regard to principles of conflicts of law. Pledgor, Lenders and
Collateral Agent each submit to the exclusive jurisdiction of the State and
Federal courts in the City of New York, Borough of Manhattan. NOTWITHSTANDING
THE FOREGOING, COLLATERAL AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING
ANY ACTION OR PROCEEDING AGAINST PLEDGOR OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH COLLATERAL AGENT AND THE LENDERS DEEM NECESSARY OR
APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE COLLATERAL
AGENT’S AND THE LENDERS’ RIGHTS AGAINST PLEDGOR OR ITS PROPERTY. Each Pledgor
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and such Pledgor hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court. Each Pledgor hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to any
Pledgor at the address set forth in, or subsequently provided by any Pledgor in
accordance with, Section 8 of this Agreement and that service so made shall be
deemed completed upon the earlier to occur of a Pledgor’s actual receipt thereof
or three (3) days after deposit in the U.S. mails, first class, registered or
certified mail return receipt requested, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PLEDGOR, COLLATERAL
AGENT, AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL

10. GENERAL PROVISIONS

10.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. No Pledgor may assign this
Agreement or any rights under it without Collateral Agent’s prior written
consent which may be granted or withheld in Collateral Agent’s reasonable
discretion. Collateral Agent has the right, without the consent of or notice to
a Pledgor, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Collateral Agent’s obligations, rights and benefits
under this Agreement.

10.2 Indemnification. Each Pledgor will indemnify, defend and hold harmless
Collateral Agent and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities asserted by any other party in
connection with the transactions contemplated by the Guaranty and/or this
Agreement; and (b) all losses or Lender Expenses incurred, or paid by Collateral
Agent or any Lender from, following, or consequential to transactions between
Collateral Agent or any Lender and a Pledgor under the Guaranty and/or this
Agreement (including reasonable attorneys’ fees and expenses), except for losses
caused by Collateral Agent’s or Lender’s gross negligence or willful misconduct.

10.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

10.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

10.5 Amendments in Writing, Integration. All amendments to this Agreement must
be in writing and executed by the parties hereto. This Agreement and the
Guaranty represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement merge into this Agreement and the Guaranty.

 

7



--------------------------------------------------------------------------------

10.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, are one Agreement.

10.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force while any obligations remain outstanding. The
obligations of each Pledgor in Section 10.2 to indemnify Collateral Agent will
survive until all statutes of limitations for actions that may be brought
against Collateral Agent have run.

10.8 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between a
Pledgor and Collateral Agent arising out of the Guaranty or this Agreement, the
prevailing party will be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled, whether or not a lawsuit is filed.

10.9 Disclosure of Information; Borrower Collateral. Each Pledgor acknowledges
that it has, independently of and without reliance on Collateral Agent or any
Lender, made its own credit analysis of Borrower and the assets pledged by
Borrower to Collateral Agent, for the ratable benefit of the Lenders under the
Loan Agreement, if any (the “Borrower Collateral”), performed its own legal
review of this Agreement, the Guaranty, the Loan Agreement and all related
documents and filings, and is not relying on Collateral Agent or any Lender with
respect to any of the aforesaid items. Each Pledgor has established adequate
means of obtaining from Borrower, on a continuing basis, financial and other
information pertaining to Borrower’s financial condition and the value of the
Borrower Collateral and status of Collateral Agent’s lien on and in the Borrower
Collateral. Each Pledgor agrees to keep adequately informed from such means of
any facts, events or circumstances which might in any way affect such Pledgor’s
risks hereunder or under the Guaranty, and each Pledgor further agrees that
Collateral Agent and each Lender shall have no obligation to disclose to a
Pledgor information or material with respect to Borrower or the Borrower
Collateral acquired in the course of Collateral Agent’s or any Lender’s
relationship with Borrower. Collateral Agent makes no representation, express or
implied, with respect to the Borrower Collateral or its interest in, or the
priority or perfection of its lien on and in the Borrower Collateral. Each
Pledgor acknowledges that its obligation hereunder will not be affected by
(a) Collateral Agent’s failure properly to create a lien on or in the Borrower
Collateral, (b) Collateral Agent’s failure to create or maintain a priority with
respect to the lien purported to be created in the Borrower Collateral, or
(c) any act or omission of Collateral Agent or any Lender (whether negligent or
otherwise) which adversely affects the value of the Borrower Collateral or
Collateral Agent’s lien thereon or the priority of such lien.

[Balance of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

This Security Agreement is executed as of the date first above written.

 

PLEDGOR:   DURATA THERAPEUTICS, INC.   By:  

/s/ Corey N. Fishman

  Name:   Corey N. Fishman   Title:   Chief Operating Officer and Chief
Financial Officer   VICURON PHARMACEUTICALS INC.   By:  

/s/ Corey N. Fishman

  Name:   Corey N. Fishman   Title:   Treasurer COLLATERAL AGENT AND LENDER:  
OXFORD FINANCE LLC   By:  

/s/ Mark Davis

  Name:  

Mark Davis

  Title:  

Vice President — Finance, Secretary & Treasurer

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Pledgor’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Pledgor’s books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts and all
proceeds of Intellectual Property. If a judicial authority (including a U.S.
Bankruptcy Court) would hold that a security interest in the underlying
Intellectual Property is necessary to have a security interest in such Accounts
and such property that are proceeds of Intellectual Property, then the
Collateral shall automatically, and effective as of the Effective Date, include
the Intellectual Property to the extent necessary to permit perfection of
Collateral Agent’s security interest in such Accounts and such other property of
Pledgor that are proceeds of the Intellectual Property.

Notwithstanding any provision in this Agreement or any Loan Document to the
contrary, the grant of security interest herein shall not extend to and the term
“Collateral” shall not include (i) any “intent-to-use” trademarks at all times
prior to the first use thereof, whether by the actual use thereof in commerce,
the recording of a statement of use with the United States Patent and Trademark
Office or otherwise, (ii); the Bank of America CDs; (iii) the Connecticut
Assets; and (iv) any equipment subject to a Lien described in clauses (c) and
(h) of the definition of Permitted Liens, in each case if the granting of a Lien
in such equipment is prohibited by or would constitute a default under the
agreement governing such equipment (but (A) only to the extent such prohibition
is enforceable under applicable law and (B) other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the Code); provided that upon the termination, lapsing or expiration
of any such prohibition, such equipment, as applicable, shall automatically be
subject to the security interest granted in favor of Lender hereunder and become
part of the “Collateral.”

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Pledgor has agreed not to encumber any of its
Intellectual Property except as otherwise permitted under the Loan Agreement.